DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on July 25, 2022 claims 1-2, 4-16 and 18-20 are now pending for examination in the application.

Reasons for Allowance
Claims 1-2, 4-16 and 18-20 are allowed.
The spam detection disclosed by the prior art of record, in general, does not include pairing spam numerical vector values including ones associated with character substitutions. 
The prior art therefore does not teach displaying, on a user interface, a content-to-user network map for at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label if the one or more of the plurality of distinct clusters of content data that have the adverse label is returned in response to the text content query, wherein the
content-to-user network map includes: (a) a textual summary of the at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label; (b) a plurality of representations of user accounts associated with pieces of content within the at least one of the one or more of the plurality of distinct clusters of content data that have the adverse label; and

(c) a plurality of graphical edges, wherein each graphical edge of
the plurality of graphical edges visually connects a distinct representation of a user
account of the plurality of representations of user accounts to the textual summary of
the at least one of the one or more of the plurality of distinct clusters of content data that
have the adverse label; and

mitigating, via a bulk mitigation action, a network of user accounts
associated with the plurality of representations of user accounts that prevents the
network of user accounts from publishing future content on the one or more online
resources of the subscriber.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154